I congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I am confident that his wisdom, leadership and experience will guide our session to success. Allow me also to thank Mr. Mogens Lykketoft, President at the seventieth session, for his important contributions to the work of the Assembly. My special gratitude extends to Secretary- General Ban Ki-moon for his leadership, commitment, tireless efforts and tremendous contributions during his ten years at the helm of the Organization.
Last year, 2015, we established a common vision for the world we live in. The 2030 Agenda for Sustainable Development, the Addis Ababa Action Agenda on Financing for Development, the Paris Agreement on Climate Change and the Sendai Framework for Disaster Risk Reduction not only seek to address short-term challenges, but also to present a vision for greater partnership for people, the planet, peace and prosperity. The theme chosen for this session, “The Sustainable Development Goals: a universal push to transform our world”, is therefore very opportune as we embark upon realizing our vision and turning our commitments into concrete results for our people.
I believe that achieving the Sustainable Development Goals (SDGs) is within our grasp. Our people, our children and grandchildren, expect us to deliver on our commitments. The implementation of the Millennium Development Goals has laid a solid foundation. Opportunities are plenty. Reform, innovation, creativity and economic restructuring are setting countries on a path to prosperity. The internationalization of production is making possible global and regional cooperation and integration for sustainable development. New advances in science and technology are paving the way for the fourth Industrial Revolution, which promises to bring humanity to a new, higher level of development.
But challenges are by no means few. Developing countries in particular continue to suffer from the weak global economic recovery, rising protectionism in major economies, climate change, natural disasters and epidemics. Food and water security, the depletion of natural resources, and the humanitarian and migration crises also have negative and far-reaching implications for many countries and regions. Development and income gaps are widening at the national, regional and global levels. The instability and tension, violence, conflicts, terrorism and violent extremism that are plaguing many regions are of particular concern. Power politics and the use, or threat of use, of force in international relations continue to be a threat to international peace and security.
That is the reality of our world today, and it compels us to work together to promote multilateralism and adherence to international law for peace, cooperation and sustainable development. As has been demonstrated, multilateral cooperation has a growing role to play in international relations. We are seeing multilateral institutions expand, both in numbers and in strength. Multi-tiered cooperation and integration are taking shape. Multilateral solutions to common challenges prove to be the most effective and long-lasting, since no country, large or small, rich or poor, can afford to address those challenges alone. Multilateral institutions are also venues for countries to promote their interests, effectively manage disputes and differences and expand their development opportunities.
That is why Viet Nam believes that multilateralism must be strengthened and the operation of multilateral institutions, particularly the United Nations, must be improved. The United Nations has an indispensable role to play by coordinating international responses to global challenges and facilitating development cooperation. No other organization is better at fostering partnerships and assisting countries to successfully implement the SDGs.
Accordingly, to ensure greater equality, democracy and transparency, the United Nations, including the Security Council, must undergo reform. The United Nations development system must have better resources and be more effective and efficient. We must ensure the broadest participation of all countries in discussions and formulations of resolutions and decisions, so that no country will be left behind.
International law remains the linchpin of a stable international security architecture and a strong multilateral system. Unfortunately, the role of the fundamental norms and principles of international law is underestimated. Unfair demands, unilateralism, power politics and the use of force to address international security and political issues have been creating tensions and confrontation, hindering efforts to peacefully settle disputes and conflicts.
This is where the United Nations can and must play a stronger part. The Organization must take the lead in promoting adherence to international law and the Charter of the United Nations as the foundation for international peace and security. No country, big or small, can be exempt from the law. The United Nations should also work to strengthen preventive diplomacy and the peaceful settlement of disputes, utilizing all tools, as provided in Article 33 of the Charter.
Above all, I believe that each country should align its national interests with those of humankind and immerse itself in the community of nations. A policy of humanity, peace and friendship will enable us to eliminate hatred, narrow gaps, manage differences and open up opportunities to find lasting solutions to all disputes and conflicts. Having suffered from decades of war, Viet Nam treasures peace and will spare no effort to maintain or achieve peace. We believe lasting peace can be secured only by long-term vision and a comprehensive and inclusive approach that harmonizes
16-29811 19/52 the interests of all stakeholders. We welcome recent positive developments in the relations between Cuba and the United States and support resolutions on ending the economic embargo against Cuba.
Multilateralism, international law, peace, cooperation and development are the key elements for building a peaceful, stable and prosperous Asia- Pacific region. Regional countries are working to promote initiatives for political, economic, social and cultural cooperation and integration, including new- generation free trade areas. However, the Asia-Pacific region contains risks of conflict, especially on the Korean peninsula and in the South China Sea — all and any of which can threaten regional and international peace, security and prosperity. With regard to certain recent complicated developments in the South China Sea, we call upon all parties concerned to exercise self-restraint and solve disputes by peaceful means in accordance with international law, including the 1982 United Nations Convention on the Law of the Sea, fully respect diplomatic and legal processes, implement the Declaration on the Conduct of Parties in the South China Sea and expedite the completion of the code of conduct for the South China Sea.
Viet Nam is strongly committed to the SDGs and the 2030 Agenda for Sustainable Development. A plan of action for the implementation of the SDGs has been developed, and we are working with United Nations agencies to craft the strategic plan 2017-2021, as part of the Delivering as One initiative, to assist Viet Nam in the implementation of the SDGs. For us, implementing the SDGs is part of and also encompasses our efforts to restructure the economy and transform the growth model, develop sustainable infrastructure, ensure social justice, address inequalities and protect the environment. As one of the countries predicted to be hardest hit by climate change and sea-level rise, Viet Nam is expediting procedures for the early ratification of the Paris Agreement and is planning its implementation.
Experience has shown that success comes only when we take our development into our own hands. To transform the world, we must start with transforming ourselves and leave no one behind. Viet Nam believes it essential to bring its domestic resources into full play and mainstream sustainability into our development vision, strategies and policies, with the people at the centre. We also believe that we can succeed only with stronger global partnerships, in which the United Nations plays the convening and coordinating role. Viet Nam calls on developed countries to uphold their responsibility to take the lead in assisting developing countries, including Viet Nam, to realize the SDGs, especially in financing, capacity-building, technology transfer and trade facilitation.
As a peace-loving and friendly nation, Viet Nam always pursues the foreign policy of independence, self-reliance, peace, cooperation and development. We strive to be a friend, a reliable partner and a responsible member of the international community. Our commitment to multilateralism and international law is unwavering, and we will spare no effort to contribute to peace, cooperation and development.
Viet Nam has decided to present its candidacy for non-permanent membership of the Security Council for the term 2020-2021 and will continue to increase its participation in the United Nations peacekeeping operations. Viet Nam looks forward to stronger partnership and collaboration with the United Nations and Member States to realize the vision of transforming our world and ensuring a better future.
